Appeal by defendant from a judgment of the County Court, Nassau County, rendered October 6, 1977, convicting him of attempted robbery in the first degree, upon a jury verdict, and imposing sentence. Judgment affirmed. Defendant’s guilt was overwhelmingly established by the circumstances of his arrest after a high speed chase in the getaway vehicle, by the testimony of an accomplice, Victor Harris, and by defendant’s own confession. Therefore, the admission in evidence, with appropriate limiting instructions, of codefendant James D’Angelo’s confession, which implicated defendant and which was later suppressed by this court (see People v D’Angelo, 67 AD2d 931) does not warrant reversal of defendant’s judgment of conviction (see Parker v Randolph, 442 US 62; People v Pelow, 24 NY2d 161). Titone, J. P., O’Connor, Gulotta and Margett, JJ., concur.